DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brawn et al 2013028671 in view of Dau et al 20190110746.
As an initial note, the newly presented amendment to claim 16 further limits the whitening light, however the whitenting light is not postitively claimed in claim 16.  Thus, the newly presented limitations are not given structural weight in the claim.
With regard to claims 16-19, Brawn et aI disclose a case 2170 (figs 49-51) comprising a cavity 2172 sized and capable of receiving a whitening light. It is clear that the mouthpiece of Brawn et aI includes LED's that could be used to whiten teeth. Mouthpiece 2180 has a plurality of light arrays (fig. 52) and a rear portion includes a first charging mechanism (connector, see paragraph 170) and a first power source 2194 a second power source and a second charging mechanism (both the second power source and second charging mechanism are inherent, see disclosure in paragraph 170), communicably coupled to the second power source and configured to electrically couple with the 
              With regard to claims 16,17, Brawn et al do not disclose first and second indicator lights arranged on an interior portion of the case and configured to generate an indication corresponding to a charging status of the whitening light.
Dau et al disclose a charging case for a dental mouthpiece, and discloses that the case may include multiple indicator lights configured to generate an indication corresponding to a charging status of the light or the case. See paragraph 63.
It would have been obvious to one skilled in the art to include multiple indicator lights on the interior portion of the charging case of Brawn et a I, in view of the teaching of Dau et al that a charging case may have multiple indicator lights to show the status of various conditions of a dental appliance held therewithin.
With regard to claim 18, note the cover 2176 of the Brawn et aI case.
With regard to claim 19, Brawn et aI do not disclose the case to include a sterilization light, configured to sterilize the whitening light when the whitening light is situated in the cavity of the case.
Dau et al disclose a charging case for a dental mouthpiece, which includes a sterilization light provided in the case, which is used to sterilize a mouthpiece that may be placed in the case.  See paragraph 21.
It would have been obvious to one skilled in the art to include a sterilization light with the case of Brawn et al, as disclosed by Dau et aI, if one wished to sterilize the mouthpiece of Brawn et al while charging/stored in the case.
With regard to claim 20, Brawn et al do not disclose the case 2170 to include a communication interface, such as Bluetooth connection, which is capable of receiving a selection from a user for modifying a setting of the case, wherein the case is configured to modify the setting according to the selection.
Dau et al discloses that the case further includes a communication interface, such as Bluetooth connection, which is capable of receiving a selection from a user for modifying a setting of the case, wherein the case is configured to modify the setting according to the selection. See paragraphs 51 and 54 which disclose how a remote device such as a user phone, can be used to instruct the case to 
It would have been obvious to one skilled in the art to include a communications interface with the Brawn et al case, in view of the teaching of Dau et al that a charging case for a dental appliance can include such an interface if one wished to perform remote operations with the case.

Allowable Subject Matter
Claims 1,3,4,7,9,10,12-14 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/               Primary Examiner, Art Unit 3772